
	

115 SRES 498 ATS: Expressing support for the designation of the week of April 29 through May 5, 2018, as “National Small Business Week” while commending the entrepreneurial spirit of small business owners of the United States, and the impact they have on their communities.
U.S. Senate
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 498
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2018
			Mr. Risch (for himself, Mr. Cardin, Mr. Inhofe, Mr. Coons, Mrs. Ernst, Ms. Hirono, Mr. Enzi, Mr. Kennedy, Mr. Rounds, Mr. Rubio, Mr. Young, Mrs. Shaheen, Ms. Duckworth, Mr. Booker, Mr. Scott, and Ms. Heitkamp) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing support for the designation of the week of April 29 through May 5, 2018, as National Small Business Week while commending the entrepreneurial spirit of small business owners of the United States, and the
			 impact they have on their communities.
	
	
 Whereas 2018 marks the 55th anniversary of National Small Business Week; Whereas there are nearly 30,000,000 small businesses in the United States;
 Whereas 2 of every 3 new jobs are created by small businesses; Whereas small businesses in the United States—
 (1)employ nearly 1/2 of the workforce in the United States; (2)comprise 99.7 percent of all employers in the United States;
 (3)employ veterans, as 9.1 percent of all small business owners served in the Armed Forces; (4)produce 1/3 of exported goods in the United States; and
 (5)account for nearly 1/2 of private sector output; Whereas, on July 30, 1953, Congress created the Small Business Administration to aid, counsel, assist, and protect the small business community;
 Whereas, in its 54 years of existence, the Small Business Administration has— (1)aided countless people in the United States in attaining their entrepreneurial dream;
 (2)preserved and advanced the interests of small businesses through advocacy; and (3)ensured fairness in the contracting process of the Federal Government; and
 Whereas the President designated the week of April 29 through May 5, 2018, as National Small Business Week: Now, therefore, be it   That the Senate—
 (1)supports the designation of the week of April 29 through May 5, 2018, as National Small Business Week; (2)celebrates the entrepreneurial spirit of the small business owners of the United States;
 (3)understands the importance of creating a small business climate that allows for sustained, entrepreneurial success;
 (4)celebrates the invaluable contributions small businesses make to the United States as the backbone of the economy of the United States; and
 (5)supports increasing consumer awareness of the value and opportunity small businesses bring to their local communities.
			
